Title: To Alexander Hamilton from Joseph Dwight, 31 May 1800
From: Dwight, Joseph H.
To: Hamilton, Alexander


          
            Hon Sir—
            Plainfield May 31st. 1800
          
          I received an Answer Yesterday from Mr. Thos. Buckley of New York in whose favor I lodged a Draft for collection on Account of my pay, (as your Honor will observe by the inclosed Letter.)—Agreeable to the Pay Master Generals instructions I was to receive my pay from the Regimental Pay Master—I have drawn ——— twice, but to no purpose—Lieut. Peyton who has lately been Appointed says I must make Application to your Honor, these contradictory instructions Appear very singular—however Sir your Honor will judge of the situation—Its impossible for me to leave this place till I receive my pay or get an order to obtain it—therefore necesity must plead an excuse for requesting your Honors indulgence in Assisting me previous to leaving this place—
          I have the Honor to be Sir Your very Hbl Servt—
          
            Joseph H Dwight Lieut.
            1st. US Regt. Infy.
          
          Majr. Genl. Hamilton
        